Mr. Justice Robb
delivered the opinion of the Court:
Under the provisions of sec. 6 of said Act of 1903 (32 Stat. at L. 914, chap. 856), property “owned or occupied” by the terminal company is subject to taxation. It is not contended by the terminal company that Congress did not possess authority to levy such an impost upon the occupied streets and avenues in question, but that an intent to do so does not appear from the language employed. The location and construction of this great terminal, with its arterial connections, was an enterprise of an enduring character. This was well known to Congress, as will be apparent from an examination of the acts authorizing it. Congress might have provided not only for the abandonment of the streets and avenues in question, but for the acquisition of title thereto by the terminal company, in which event that company would have been compelled to expend a large sum of money at the outset and thereafter pay taxes on the land acquired. Evidently desiring to relieve the company of so great a burden, permission was given to occupy these streets and avenues as though the title really was in the terminal company. In other words, all the benefits of actual ownership were conferred upon the terminal company so long as it carried out tire purposes for which it was created. There was a *269special reason, therefore, for the provision that property occupied by the company should be taxable.
N or is there anything in the proviso of said see. 6 inconsistent with the intent that occupied property should he subject to taxation. Largely for the benefit of the public certain bridges, tunnels, viaducts, and retaining walls were required to be constructed, and the first proviso simply eliminates from taxation such artificial structures, leaving the taxes to he assessed upon the unimproved land “owned or occupied by the terminal company.” But if such structures are to he used for storage or like commercial purposes, they are subject to taxation under the second proviso, the terms of which are inconsistent with the claim that it was not the intent of Congress to tax land merely occupied by the company. That proviso clearly includes structures located upon land occupied as well as upon laud owned by the terminal company. We rule, therefore, that the abandoned streets and avenues occupied by the terminal company are subject to taxation. A different conclusion would require us to disregard the plain words of the statute and the obvious intent of Congress.
What provision, if any, was made for the assessment and collection of these taxes? The first part of sec. 6, above quoted, declares that this property shall be subject to taxation “in the same manner and to the same extent as other property in the District,” while in the second proviso the words used are “in the same manner as other property in the District of Columbia.” The District authorities proceeded upon the assumption that these words authorized ihe sale of the property taxed, for delinquent taxes. We do not think so. In the first place, the language used evidently refers only to the maimer and measure of the assessment. The words used are “shall be subject to taxation,” etc. No provision whatever is made for the collection of the taxes to be assessed, and it is a well-known rule that the language of such taxing acts will not be enlarged by construction. Thus a drainage law providing that drainage taxes should be collected in the same maimer as general taxes was held not to adopt the penalty provision of the latter law. *270Jackson Fire Clay S. P. & Tile Co. v. Snyder, 93 Mich. 325, 53 N. W. 359; Murphy v. People, 120 Ill. 234, 11 N. E. 202; 2 Sutherland Stat. Constr. 407. See also Heine v. Levee Comrs. 19 Wall. 655, 22 L. ed. 223. In the present case there is not even a provision that the tax shall be collected in the same manner as other taxes. Indeed, as above noted, there is no provision as to how it shall be collected. And there was a reason for this. Congress knew not only that a considerable portion of the land to be occupied by the terminal company would be land of the United States, but that all land “owned or occupied” by the terminal company would be devoted to such a public use as would not permit of interruption or abridgment. The Act of August 14, 1894 (28 Stat. at L. 282, chap. 287), providing for real estate assessments, requires that such assessments shall be “in the name of the owner, or trastee or trustees of the owner thereof.” Congress knew, of course, that the terminal company would be neither the owner nor trustee of the owner of these abandoned streets and avenues, and hence that said act would not be applicable. Congress must have appreciated, also, that this terminal company would be responsible for any taxes levied. For these reasons no provision was made for the sale of any part of this property thus affected by this public use.
Where special provision for the collection of taxes is made, and it is apparent that no other remedy is contemplated, there can be no resort to a common-law action for the enforcement of the tax. 1 Cooley, Taxn. 17, 18, and 19; Burroughs, Taxn. pages 4 and 253; Dill. Mun. Corp. sec. 1414. But, says Mr. Cooley, “instances have occurred of tax laws which provided for laying the tax, but made no provision whatever for collection. In such case it may well be held that the legislature contemplated the enforcement of the tax by the ordinary remedies.; and therefore, if the tax was assessed against an individual, that assumpsit or debt would lie for the recovery thereof. The same reasoning would support a proceeding in equity to enforce a lien for the tax when assessed, not against an individual, but against property * * *.” In State ex rel. Kansas City, *271St. J. & C. B. R. Co. v. Severance, 55 Mo. 378, a law for the taxation of railroads had designated no particular mode for the collection of the tax, but the court adopted what it termed the well-known rule that “where a statute creates a right and gives no remedy, the party may resort to the usual remedy applicable to such a case.” See also Oakland v. Whipple, 39 Cal. 112; State v. Georgia Co. 112 N. C. 34, 19 L.R.A. 485, 17 S. E. 10; Boston v. Turner, 201 Mass. 190, 87 N. E. 634. It is plain, however, that there are no equitable grounds upon which this hill may he sustained. There is no lien to enforce, nor does it appear that an action at law would be futile. The decree therefore must be affirmed, with costs. Affirmed.
On May 25, 1917, a motion to recall and amend the mandate was granted.